DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Viresh Patel (Reg. No. 72091) on 08/23/2022.

The application has been amended as follows:
	Please amend the claims as per attached EXAMINER’S AMENDMENT.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record neither anticipates, nor renders obvious the combination as a of claimed elements, as recited in independent claim 1, 11 and 20. 
Specifically, the prior art does not suggest/teach the combination of “sequentially executing, by the interrogation script, the SQL commands and script commands on the computing device, wherein the execution of the SQL commands and script commands is customized to the computing device such that device specific database execution parameters and application execution parameters are returned, wherein the application execution parameters comprise incomplete synchronization requests and a timestamp for the incomplete synchronization requests” and all other limitations in independent claims 1, 11 and 20. 
Dependent claims 3-10, 13-19 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEN HOANG/Examiner, Art Unit 2168     

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168